    Case 3:18-cv-00173-GMG Document 5 Filed 11/29/18 Page 1 of 2 PageID #: 19




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA




MARIAH NORTON




                 Plaintiff(s),

           V.



                                                     Civil Action No. 3:18-CV-173
1863 PAC,LTD.,et al.




                 Defendant(s)/
                 Third-Party Plaintiff(s),

           V.




                 Third-Party Defendant(s).


                DISCLOSURE STATEMENT PURSUANT TO Fed. R. Civ. P.7.1
                                 (Civil Action)

           Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, 1863 PAC,LTD.
                                                                           (type of party)

     who is Defendant                                      , makes the following disclosure:
                 (name of party)




                                             Page 1 of 2
Case 3:18-cv-00173-GMG Document 5 Filed 11/29/18 Page 2 of 2 PageID #: 20




1.      Is the party a non-governmental corporate party?
                                     i? YES          □ NO


2.      If the answer to Number 1 is "yss," list below any parent corporation or state that there
        is no such corporation:
There is no such corporation.




3.      If the answer to Number 1 is "yes," list below any publically-held corporation that owns
        10% or more of the party's stock or state that there is no such corporation:
There is no such corporation




      The undersigned party understands that under Rule 7.1 of the Federal Rules of Civil
Procedure, it will promptly file a supplemental statement upon any change in the information that
this statement requires.



                                                     Signature of Counsel for Party
          A!       hsh
Date:




                                           Page 2 of 2
